ORDER

Based upon the terms of the Joint Petition for Disbarment and Affidavit filed by Richard G. Solomon, in accordance with Maryland Rule 16-772, it is this 19th day of September, 2010,
ORDERED, by the Court of Appeals of Maryland, that Richard G. Solomon, be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Richard G. Solomon from the register of attorneys, and pursuant to Maryland Rule 16—772(d) shall certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State.